Filed 10/1/15 P. v. Lopez CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


THE PEOPLE,                                                          H042100
                                                                    (Santa Clara County
         Plaintiff and Respondent,                                   Super. Ct. No. C1483828)

             v.

MARK ANTHONY LOPEZ,

         Defendant and Appellant.



         On October 20, 2014, appellant Mark Anthony Lopez pled no contest to second
degree burglary (Pen. Code, §§ 459/460, subd. (a)) and admitted one strike prior. (Pen.
Code, §§ 667, subd. (b)-(i), 1170.12.) Pursuant to the negotiated disposition, the trial
court sentenced him to four years in prison.1
         On February 26, 2014, appellant filed a petition for resentencing pursuant to
section 1170.18, subdivision (a). On March 3, 2015, the trial court denied the petition,
finding that the offense did not qualify for sentencing because the record of conviction
reflected that the crime was committed by entering a residential apartment complex. This
timely notice of appeal ensued.




         1
             All future statutory references are to the Penal Code unless otherwise specified.
       On appeal, we appointed counsel to represent appellant in this court. Appointed
counsel filed an opening brief pursuant to People v. Serrano (2012) 211 Cal. App. 4th 496
(Serrano), which states the case but raises no specific issues.
       Pursuant to Serrano, on July 2, 2015, we notified appellant of his right to submit
written argument in his own behalf within 30 days. On July 13, 2015, we received a
supplemental brief from appellant which challenges the trial court’s order on the grounds
that he did enter a residential dwelling as the trial court found. Appellant contends that
he entered an apartment complex laundry facility, where he stole loose change from a
washing machine. He contends that because the laundry facility is not occupied, it should
be deemed commercial property, and his crime should be considered a commercial
burglary which would be eligible for resentencing under Proposition 47. (§ 1170.18,
subd. (a).)
       Appellant’s argument is without merit. Even if appellant were correct that an
apartment complex laundry facility could be deemed a commercial establishment open
for business pursuant to section 11070.18, there is nothing in the record before us that
supports his factual assertion that he stole loose change from an apartment complex
laundry facility. Further, appellant pled no contest to second degree burglary of an
inhabited dwelling house, not burglary of a commercial establishment that was open for
business. Therefore, irrespective of the underlying facts, his conviction is for a burglary
of a dwelling house, not a commercial establishment open for business. As nothing in
defendant brief raises an arguable issue on appeal, we must dismiss the appeal.
                                       DISPOSITION
       The appeal is dismissed.




                                              2
                                        ______________________________________
                                                   RUSHING, P.J.




WE CONCUR:




____________________________________
      ELIA, J.




___________________________________
      WALSH, J.*




People v. Lopez
H042100




      *
         Judge of the Santa Clara County Superior Court assigned by the Chief Justice
pursuant to article VI, section 6 of the California Constitution.
                                           3